DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 1, 9-42 are pending in this instant application. Claims 27-42 are newly added.
Response to Arguments
1. Applicant’s arguments, see pages 14-15, filed 5/24/2021, with respect to claim, and 16, against Okigawa reference (WO 2012/026292, citing from US 2013/0161774), have been fully considered and are persuasive. Applicant suggests that planarization layer 43’s upper face should not be equated with the claimed “second face”. Examiner generally agrees with this argument. Thus, the rejection of claims 1, and 16 are withdrawn, which were made against Okigawa reference. 

2. Applicant’s arguments, see page 16, filed 5/24/2021, with respect to claim24, and 26, against Yamashita reference (WO 2011/074234, and citation from US 2012/0298841), have been fully considered and are persuasive. Applicant suggests that, for claim 24, “the first photoelectric region being surrounded by the second protoelectric region at a predetermined depth rom the second face” is no longer taught in Yamashita. Examiner agrees, since quality of being ‘surrounded’ at a predetermined depth for regions 103B, 103G, and/or 103R does not arise. Similarly for claim 26, the newly added limitation, “form a ring shape around a center of the first photoelectric region at a predetermined depth from the second face” is no longer taught in Yamashita. Thus the rejection of claims 24, and 26 are withdrawn. 


4. However, applicant's arguments filed 5/24/2021, regarding rejection against Yamashita reference (WO 2011/074234, and citation from US 2012/0298841), for claim 1, have been fully considered but they are not persuasive. Applicant argues that, Yamashita does not disclose or suggest that the first transfer gate faces the second transfer gate. In response, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). Here the limitation, “the first transfer gate facing the second transfer gate”, evaluated under provisions of broadest reasonable interpretation is understood met. Examiner contends that, even in a case where the two transfer gates located further apart from one another, even with other possible components of the image sensor located between the transfer gates, they still understood face one another in a direction defined by an imaginary line that connects the two transfer gates. Therefore, unless the limitation “facing” is further limited by additional qualifiers, the transfer gates facing one another is understood met, according to the explanation provided above. 



Secondly, regarding Applicant’s argument that since Minowa et al. is commonly-assigned and has the same US filing date like the present application, the double patenting rejection should not be made, Examiner disagrees. Applicant points out 2 sections of MPEP for his arguments. Applicant argues that since neither of the instant application or Minowa Patent, 10,504,947 can possibly extend the patent term and also since there is no subject for infringer to harassment by multiple parties, there is no justification for Double Patenting rejection. 
In response Examiner wants to point out that MPEP § 804.02.VI clearly states that a terminal disclaimer is necessary for a continuation application having same filing date, since the change in statute in 35 USC 154 might alter the termination date due to patent term adjustment(s). Relevant section of MPEP sates, 
There are at least two reasons for insisting upon a terminal disclaimer to overcome a nonstatutory double patenting rejection in an application subject to a 20-year term under 35 U.S.C. 154(a)(2). First, 35 U.S.C. 154(b)  includes provisions for patent term adjustment based upon prosecution delays during the application process. Thus, 35 U.S.C. 154  does not ensure that any patent issuing on a continuing utility or plant application filed on or after June 8, 1995 will necessarily expire 20 years from the earliest filing date for which a benefit is claimed under 35 U.S.C. 120, 121, 365(c)  , or 386(c). However, 35 U.S.C. 154(b)(2)(B)  states that no patent the term of which has been disclaimed beyond a specified date may be adjusted under this section beyond the expiration date specified in the disclaimer. As the presence of a terminal disclaimer affects whether the patent is granted an adjustment, it is necessary that the terminal disclaimer be filed in the application in order to accurately determine whether the patent is entitled to a term adjustment. Second, 37 CFR 1.321(c)(3)  requires that a terminal disclaimer filed to obviate a nonstatutory double patenting rejection based on commonly owned conflicting claims include a provision that any patent granted on that application be enforceable only for and during the period that the patent is commonly owned with the application or patent which formed the basis for the rejection. 37 CFR 1.321(d)  sets forth the requirements for a terminal disclaimer where the claimed invention resulted from activities undertaken within the scope of a joint research agreement and limits enforcement of the patent to only when the patent and the reference application or patent are not separately enforced. These requirements serve to avoid the potential for harassment of an accused infringer by multiple parties with patents covering the same patentable invention. See, e.g., In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). Not insisting upon a terminal disclaimer to overcome a nonstatutory double patenting rejection in an application subject to a 20-year term under 35 U.S.C. 154(a)(2)  would result in the potential for the problem that 37 CFR 1.321(c)(3)  was promulgated to avoid. Further, as a terminal disclaimer is only effective in the application in which it is filed, it is necessary to require that the terminal disclaimer be filed in each application and/or patent that is subject to the common ownership requirement in order to provide complete notice to the public of this obligation.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Accordingly, a terminal disclaimer under 37 CFR 1.321  is required in an application to overcome a nonstatutory double patenting rejection, even if the application was filed on or after June 8, 1995 and even if the application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  of the filing date of the patent or application which forms the basis for the rejection. Examiners should respond to arguments that a terminal disclaimer under 37 CFR 1.321  should not be required in a continuing application filed on or after June 8, 1995 to overcome a nonstatutory double patenting rejection due to the change to 35 U.S.C. 154  by citing to this section of the MPEP. See Terminal Disclaimers Required to Overcome Judicially-Created Double Patenting Rejections in Utility and Plant Applications Filed on or After June 8, 1995,1202 OG 112 (September 30, 1997). See also AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




6. Reference 10,504,947 B2 is added to PTO-892 per Applicant’s request. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application 16/679,455
Patent 10,504,947
1. A photoelectric conversion apparatus including a semiconductor substrate having a first face and a second face opposite to the first face, the photoelectric conversion apparatus comprising: 
a plurality of pixel groups each including a plurality of photoelectric converters 
a wiring layer located at a side of the first face of the semiconductor substrate; and a plurality of microlenses located at a side of the second face of the semiconductor substrate, wherein each of the plurality of microlenses is provided for the plurality of photoelectric converters of a corresponding one of the plurality of pixel groups, 

wherein each of the plurality of pixel groups includes 


a first transfer gate located at the side of the first face of the semiconductor substrate and 




a second transfer gate located at the side of the first face of the semiconductor substrate and 

configured to transfer charges from a second photoelectric converter of the plurality of photoelectric converters, 


the first transfer gate facing the second transfer gate.

including a semiconductor substrate having a first face and a second face opposite to the first face, the solid-state image sensor comprising: 
a plurality of pixel groups each including a plurality of photoelectric converters 
a wiring layer located at a side of the first face of the semiconductor substrate; and a plurality of microlenses located at a side of the second face of the semiconductor substrate, wherein each of the plurality of microlenses is provided for the plurality of photoelectric converters of a corresponding one of the plurality of pixel groups, 

wherein each of the plurality of pixel groups includes a floating diffusion arranged to overlap with one of the plurality of microlenses in a plan view,
a first transfer gate 



configured to transfer charges from a first photoelectric converter of the plurality of 
a second transfer gate 



configured to transfer charges from a second photoelectric converter of the plurality of photoelectric converters to the floating diffusion, 

the floating diffusion being arranged between the first transfer gate and the second transfer gate in the plan view.


arranged between the respective first transfer gate and the respective second transfer gate.
1…
wherein each of the plurality of pixel groups includes a floating diffusion …
the floating diffusion being
arranged between the first transfer gate and the second transfer gate in the plan view.

wherein each of the plurality of pixel groups includes a floating diffusion, 


and wherein a center of the respective microlens is located in the floating diffusion in a plan view.
1….
wherein each of the plurality of pixel groups includes a floating diffusion …
12. …

wherein the floating diffusion of the first pixel group is arranged, in a plan view, to overlap with a position of a center between a first border of the microlens of the first pixel group and a second border of the microlens of the first pixel group, the first border and the second border being positioned opposite with each other.



Claims 1, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 12 respectively of U.S. Patent No. 10,504,947 in view of Yamashita et al. (WO 2011/074234, citation provided from equivalent US Publication 2012/0298841). Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,504,947 in view of Yamashita. Furthermore, the scopes of the claims on the instant application are also Patent No. 10,504,947 in view of Yamashita. The apparent difference between the conflicting claims mainly arise from the style of limitation recitation and relative placement of conflicting elements within the claims’ body. 

Most of the difference between recited limitations of the instant application against Patent # 10,504,947 can be seen from the table above. However, examiner explains the apparent differences between them for clearer understanding. 
1. Limitation, ‘photoelectric conversion apparatus’ of the instant application is understood met by ‘solid-state image sensor’ of the Patent. 
2. Limitation, “the first transfer gate facing the second transfer gate”, recited in the instant application and evaluated under provisions of broadest reasonable interpretation is understood met. Even in a case where the two transfer gates located further apart from one another, with other possible components of the image sensor located between the transfer gates, they still understood face one another in a direction defined by an imaginary line that connects the two transfer gates.
3. Claims 10 and 13 of the instant application is understood met and encompassed by claims 1, and 12 as is shown in table above. 
4. Thus the only difference between claim 1 of the instant application and the Patent # 10,504,947 is that both first and second transfer gates are located at the side of the first face of the semiconductor substrate. However, Yamashita discloses, that transfer gates TxB, TxG and TxR all connects to the same face of the semiconductor substrate layer 101, and thus they are understood located at the side of the first face of the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 9, 10, 37 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamashita et al. (WO 2011/074234, published on June 23, 2011, References are part of submitted IDS).

[Examiner’s Note: for citation purpose Examiner is using equivalent US National stage Publication 2012/0298841, although the rejection is based on WO 2011/074234, 

Regarding claim 1, Yamashita discloses photoelectric conversion apparatus including a semiconductor substrate having a first face and a second face opposite to the first face (semiconductor substrate is implemented in layers 101 and 102 combined, with microlens 106 located in the second face and wiring layer of the back-illuminated device is located beneath the layer 105, understood as first face of the substrate, fig. 1, ¶0028), the photoelectric conversion apparatus comprising: 
 	a plurality of pixel groups each including a plurality of photoelectric converters located in the semiconductor substrate and arranged along the second face of the semiconductor substrate (one microlens 106 is disposed for each pixel group of three stacked photo detectors, located in the semiconductor substrate 101+102 and arranged along the second face of the semiconductor substrate – ¶0040, image sensor 4, figs. 1, 11); 
 	a wiring layer located at a side of the first face of the semiconductor substrate (wiring layer located at a side of the first face of the semiconductor substrate of the of the back-illuminated device, beneath the layer 105, fig. 1, ¶0028); and 
 	a plurality of microlenses located at a side of the second face of the semiconductor substrate (figs. 1, 2, ¶0040), wherein each of the plurality of microlenses is provided for the plurality of photoelectric converters of a corresponding one of the plurality of pixel groups (In this embodiment, one microlens 106 is disposed for each group of three stacked photo detectors. In other words, the projection of the microlens 106 in the depth direction covers the photo detectors – ¶0040), 
facing the second transfer gate”, evaluated under provisions of broadest reasonable interpretation is understood met. Examiner contends that, even in a case where the two transfer gates located further apart from one another, even with other possible components of the image sensor located between the transfer gates, they still understood face one another in a direction defined by an imaginary line that connects the two transfer gates. Also see ‘Response to Arguments’ section above.).  

Regarding claim 9, Yamashita discloses the apparatus according to claim 1, wherein each first transfer gate has a first side surface and each second transfer gate has a 

Regarding claim 10, Yamashita discloses the apparatus according to claim 1, wherein each of the plurality of pixel groups includes a floating diffusion arranged between the respective first transfer gate and the respective second transfer gate (The n-type semiconductor regions 105B and 105G and the n-type semiconductor region 103R are electrically connected with the input of an amplifier via transfer MOS transistors TxB, TxG, and TxR. The input of the amplifier can be connected to a power source via a reset MOS transistor Res. By turning on the transfer MOS transistors, fully depleted transfer of the electrons generated at the photo detectors can be performed to the input of the amplifier via the readout portions – ¶0038. The common node input to the amplifier M is understood as floating diffusion. The limitation - floating diffusion arranged between the respective first transfer gate and the respective second transfer gate – is understood met from fig. 1, and also from the description of ¶0038, and since the drains of all the transfer transistors are connected to single floating diffusion node).  

Regarding claim 37, Yamashita discloses a camera (¶0001, ¶0119, fig. 11) comprising: a photoelectric conversion apparatus according to claim 1 (image pickup device 4, fig. 11, ¶0120); and a processor that processes a signal output from the photoelectric conversion apparatus (SPU 7, fig. 11, ¶0120).
Allowable Subject Matter
Claims 11, 12, 16-26, 28-36, 38-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant writes allowable indicated claims 11 and 19 in independent form, making them allowable. For further details please refer to the Office Action of 12/22/2020 and applicant’s response of 5/24/2021.

Regarding claim 24, Yamashita discloses a photoelectric conversion apparatus including a semiconductor substrate having a first face and a second face opposite to the first face (semiconductor substrate is implemented in layers 101 and 102 combined, with microlens 106 located in the second face and wiring layer of the back-illuminated device is located beneath the layer 105, fig. 1, ¶0028), the photoelectric conversion apparatus comprising: 
 	a plurality of pixel groups each including a plurality of photoelectric regions located in the semiconductor substrate and arranged along the second face of the semiconductor substrate (one microlens 106 is disposed for each pixel group of three stacked photo detectors, located in the semiconductor substrate 101+102 and arranged along the second face of the semiconductor substrate – ¶0040, image sensor 4, figs. 1, 11);
 	a wiring layer located at a side of the first face of the semiconductor substrate (wiring layer located at a side of the first face of the semiconductor substrate of the of the back-illuminated device, beneath the layer 105, fig. 1, ¶0028); and 

 	wherein the plurality of photoelectric regions in one of the plurality of pixel groups includes a first photoelectric region and a second photoelectric region, the first photoelectric region being surrounded by the second photoelectric region (wherein the plurality of photoelectric regions in one of the plurality of pixel groups includes a first photoelectric region 103G and a second photoelectric region 103B, the first photoelectric region being surrounded by the second photoelectric region, figs. 1, 2).  

However, neither Yamashita, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, the first photoelectric region being surrounded by the second photoelectric region at a predetermined depth from the second face.

Regarding claim 26, Yamashita discloses a solid-state image sensor including a semiconductor substrate having a first face and a second face opposite to the first face (semiconductor substrate is implemented in layers 101 and 102 combined, with microlens 106 located in the second face and wiring layer of the back-illuminated device 
 	a plurality of pixel groups each including a plurality of photoelectric regions located in the semiconductor substrate and arranged along the second face of the semiconductor substrate (one microlens 106 is disposed for each pixel group of three stacked photo detectors, located in the semiconductor substrate 101+102 and arranged along the second face of the semiconductor substrate – ¶0040, image sensor 4, figs. 1, 11);
 	a wiring layer located at a side of the first face of the semiconductor substrate (wiring layer located at a side of the first face of the semiconductor substrate of the of the back-illuminated device, beneath the layer 105, fig. 1, ¶0028); and 
 	a plurality of microlenses located at a side of the second face of the semiconductor substrate (figs. 1, 2, ¶0040), wherein each of the plurality of microlenses is provided for the plurality of photoelectric regions of a corresponding one of the plurality of pixel groups (In this embodiment, one microlens 106 is disposed for each group of three stacked photo detectors. In other words, the projection of the microlens 106 in the depth direction covers the photo detectors – ¶0040), 
 	wherein the plurality of photoelectric regions in one of the plurality of pixel groups includes a first photoelectric region, and the plurality of photoelectric regions are arranged to have rotation symmetry with respect to an axis located in the first photoelectric region ( wherein the plurality of photoelectric regions 103B+103G+103R in one of the plurality of pixel groups includes a first photoelectric region 103G, and the 

However, neither Yamashita, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, wherein the plurality of photoelectric regions are arranged to form a ring shape around a center of the first photoelectric region at a predetermined depth from the second face.

Regarding claim 16, Yamashita discloses, photoelectric conversion apparatus including a semiconductor substrate having a first face and a second face opposite to the first face, the photoelectric conversion apparatus comprising: a plurality of pixel groups each including a plurality of photoelectric converters located in the semiconductor substrate and arranged along the second face of the semiconductor substrate; a wiring layer located at a side of the first face of the semiconductor substrate; and a plurality of microlenses located at a side of the second face of the semiconductor substrate, wherein each of the plurality of microlenses is provided for the plurality of photoelectric converters of a corresponding one of the plurality of pixel groups, wherein each of the plurality of pixel groups includes a first transfer gate located at the side of the first face of the semiconductor substrate and configured to transfer charges from a first photoelectric converter of the plurality of photoelectric converters, and a second transfer gate located at the side of the first face of the semiconductor substrate and configured to transfer charges from a second photoelectric converter of 

However, neither Yamashita, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, a direction of a channel width of the first transfer gate being parallel to a direction of a channel width of the second transfer gate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13-15, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, Yamashita discloses the apparatus according to claim 1, wherein each of the plurality of pixel groups includes a floating diffusion (drains of transfer gates are connected to a floating diffusion, fig. 1). However, neither Yamashita, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the and wherein a center of the respective microlens is located in the floating diffusion in a plan view.

Regarding claim 27, Yamashita discloses the apparatus according to claim 1. However, neither Yamashita, nor any other prior arts of record taken alone or in combination reasonably discloses or suggests the limitation of, wherein a virtual straight line passing through each first photoelectric converter and the respective first transfer gate passes through the respective second photoelectric converter and the respective second transfer gate in a plan view.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467.  The examiner can normally be reached on M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697